E.I.I. Realty Securities Trust 640 Fifth Avenue 8th Floor New York, NY 10019 November 2, 2010 VIA EDGAR Securities and Exchange Commission treet N.E. Washington, D.C. 20549 Re:E.I.I. Realty Securities Trust File Nos. 333-45959; 811-08649; CIK: 0001054556 Ladies and Gentlemen: On behalf of E.I.I. Realty Securities Trust (“Registrant”), and pursuant to Rule 497(j) under the Securities Act of 1933, as amended (the “Securities Act”), I hereby certify that: (i) the prospectus and Statement of Additional Information for the E.I.I. Realty Securities Trust that would have been filed pursuant to Rule 497(c) under the Securities Act would not have differed from those contained in Post-Effective Amendment No. 19 to Registrant’s Registration Statement on Form N-1A (the “Amendment”), constituting the most recent amendment to this Registration Statement; and (ii)the text of the Amendment was filed electronically with the Securities and Exchange Commission on October 29, 2010. If you have any questions or comments regarding this filing, please call Mark Parise of Kramer Levin Naftalis & Frankel LLP, counsel to Registrant, at (212) 715-9276. Very truly yours, E.I.I. Realty Securities Trust By: /s/ Michael J. Meagher Michael J. Meagher Treasurer and Chief Compliance Officer cc:Susan Penry-Williams Mark Parise
